       Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 1 of 20




   •    Exhibit 1 – Share Holder Group Data


Actual Plaintiff(s) Full   Plaintiff Address                                Shares            Options
Name

Christopher Swedlow        844 E Ponderosa Drive                                     15,000
                           Azusa,California 91702
Christopher Coligado       6328 Albro Lane, Alexandria, VA 22312                 398,740

Daniel Gad                 53 Plymouth Rd                                            20,000
                           Great Neck, NY 11023
Jayaprakash Srinivasan     9105 Mossy Rock Ct, Bristow, VA-20136                 551,979
Aarthi Srinivasan

Thomas Carl Rabin          1427 Normandy Dr. Apt 4 Clearwater, Fl                    11,563
                           33756
Anne Ingledew              #302,11430 40 Ave, Edmonton,AB,Canada                 100,900
                           T6J0R5
Darren Hunting             1520 Hammond Gate,                                        11,000
                           Edmonton, AB, Canada
Khanh L. Bui               7115 Meadow Hawk Court, Houston, TX                       69,890
                           77041
Robert Brower, Jr.         25 Sunderland Lane, Katonah, New York                 100,949
                           10536
Robert Brower, Sr.         P.O. Box 1627, Ocean View, DE 19970                       70,750

Alexandre Tazi             424 Av Jenkins Lachine, Qc H8S 0B5                        56,865




Edwin Howell               2170 Forest Drive                                         21,680
Sioe Lie Howell            Cumming, GA 30041
Amira Yousuf Chowdhury 1415 Eldridge Pkwy, Apt 1838, Houston,                        11,800
                       Texas 77077
John Arden Ahnefeldt       3639 Ellis St., Eau Claire, WI 54701                  100,000

Amit Somani                1115 Penny Worth Dr., Sugarland, TX 77479                 56,110     787,100
Shital Mehta
Jignesh Chandarana         11131 Dunstan Hill Dr, Richmond, TX-77407                 11,355
Krutika Chandarana
Adam Shultz                115 Clover Ln. Janesville, WI 53548                   201,919

                                                                    Total       1,810,500        787,100
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 2 of 20




•    Exhibit 2 - Sept. 18, 2019 – McDermott Press Release.
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 3 of 20




•    Exhibit 3 –Sep. 20, 2019.
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 4 of 20




•    Exhibit 4 – Sep. 24, 2019
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 5 of 20




•    Exhibit 5 – Press Release Oct 22, 2019
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 6 of 20




•    Exhibit 6 – October 21, 2019
      Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 7 of 20




Exhibit 7 – October 21, 2019 SEC 8K-Filing
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 8 of 20




•    Exhibit 8
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 9 of 20




•    Exhibit 9 – Castellano’s first day declaration
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 10 of 20




•    Exhibit 10 – CEO’s first day declaration, David Dickson.
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 11 of 20




•    Exhibit 11
     Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 12 of 20



Exhibit 12 – Exhibit F Valuation Analysis (page 300 to 304) of the Disclosure Statement.

Page 300 states the following:
“……Further, with the consent of the Debtors, Evercore has relied upon and assumed,
and expresses no view as to, the accuracy, completeness, and fairness of such financial
and other information. At the direction of the Debtors, Evercore did not attempt to
independently audit or verify such information, nor did it seek or perform an independent
appraisal of the assets or liabilities of the Debtors or the Reorganized Debtors.”



Fair and transparent analysis (for McDermott) is shown in SEC filing “Tender offer
statement by Third Party” filed on 03/29/2018 and available on http://www.mcdermott-
investors.com/sec-filings/default.aspx. Page 120 to 156 of 434 shows peer group
analysis and discounted cash flow analysis by three independent firms (Goldman Sachs
& Co., LLC, Greenhill & Co., LLC (“Greenhill”) and Centerview. These three firms (hired
separately by McDermott and CB&I, at the time of merger) provide detailed view of
analysis methodology used.
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 13 of 20




•    Exhibit 13
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 14 of 20




•    Exhibit 14
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 15 of 20




•    Exhibit 15
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 16 of 20




•    Exhibit 16 – Section X of disclosure
        Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 17 of 20




    •    Exhibit 17 – Superpriority Agreement (8K as of October 21, 2019)

“Section 7.16 Business Plan Milestones

(c) by no later than November 11, 2019, the Parent’s senior management shall have delivered to the
Parent’s board of directors, and the Parent shall have delivered to Centerview and FTI, a detailed report
(the “Business Plan Report”) describing (i) analysis (including applicable tax analysis) of the financial
profile of Parent and its Subsidiaries following, and after giving effect to, the funding and issuances of
the Term Loans on each of the Tranche B Funding Date, Tranche C Funding Date and Tranche D Funding
Date, and any potential divestitures (including the Technology Business Sale) or other transactions to
deleverage the Parent and its Subsidiaries; (Page 730 of 886 of Superpriority Agreement 8K)

(f) by no later than November 29, 2019, the Supermajority Lenders shall have approved the Business
Plan Report previously delivered by the Parent prior to November 11, 2019; (Page 731 of 886 of
Superpriority Agreement 8K)”
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 18 of 20




•    Exhibit 18 – Stressed Vendor Payments:

     Chief Transformation Officer John Castellano discussed vendor payment on first day hearing.
     Audio from 1:56 min to 1:58 min of January 23, 2020 first day hearing audio file. Castellano
     stated “We owe our vendors right now roughly about $1.2B dollars. We are requesting relief in
     the vendor motion for about 800M dollars….”

     Slide below (page 471 of 607; January 21, 2020 SEC Filed 8K). Bullet 1 shows “Unsustainable
     vendor stretch currently between 365 – 462 million”.
    Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 19 of 20




•    Exhibit 19 – Cash liquidity held by company as of December 31, 2019. Per page 66 of 505, of
     company filed full year 2019 10K on February 28nd, 2020 to SEC, the company had $1.2B of cash
     (http://www.mcdermott-investors.com/sec-filings/default.aspx)

     “Cash, Cash Equivalents and Restricted Cash

     As of December 31, 2019, we had $1.193 billion of cash, cash equivalents and restricted cash, as
     compared to $845 million as of December 31, 2018. Approximately
     $213 million of our cash and cash equivalents as of December 31, 2019 was within our variable i
     nterest entities (“VIEs”) associated with our joint venture and
     consortium arrangements, which is generally only available for use in our operating activities wh
     en distributed to the joint venture and consortium participants. “
        Case 20-30336 Document 594-1 Filed in TXSB on 03/10/20 Page 20 of 20




    •    Exhibit 20 – Opinion on the financial statement (Full Year 2019 10K) by Ernst & Young.

Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA

REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

Page 88 of 505 states the following:

“Auditing management’s estimate of the progress towards completion of its projects was complex and s
ubjective because of the considerable
judgment required to evaluate management’s determination of the forecasted costs to complete its fixe
d price contracts as future results may
vary significantly from past estimates due to changes in facts and circumstances. In addition, auditing th
e Company’s measurement of
variable consideration was also complex and highly judgmental as increases to transaction prices for app
roved and unapproved change
orders, claims, incentives and bonuses, and reductions to transaction price for liquidated damages or pe
nalties can have a material effect on
the amount of revenue recognized and require significant estimation by management regarding various
possible outcomes.”
